                                                                                     DISTRICT OF OREGON
                                                                                          FILED
                                                                                        January 27, 2021
                                                                                  Clerk, U.S. Bankruptcy Court




                              UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF OREGON
Thomas M. Renn                           405 E EIGHTH AVENUE, #2600                          Jonni R. Paulsen
                                           EUGENE, OREGON 97401                               Judicial Assistant
Chief Bankruptcy Judge
                                                 (541) 431-4050
                                                                                           Catherine E. Jedlicka
                                                                                                 Law Clerk



                                              January 27, 2021


     Mr. Rance Shaw                                               Mr. Michael Anthony Abrams, Jr.
     The Reynolds Law Firm PC                                     55774 McKenzie Highway
     555 NW 5th St                                                McKenzie Bridge, OR 97412
     Corvallis, OR 97330

     Re: Dickson v. Abrams; Adv. Proc. No. 20-6043-tmr

     Dear Mr. Abrams and Mr. Shaw:

              On January 8, 2021, Defendant Mr. Abrams filed a motion to dismiss (Doc. #13) this
     adversary proceeding for Plaintiff’s failure to file her summary judgment motion by the date
     discussed at the pretrial conference held on December 8, 2020 (See Doc. #11). Mr. Abrams also
     filed a letter to the court (Doc. #14) complaining that Mr. Shaw has been taking advantage of his
     status as a self-represented party. Plaintiff filed her response to the motion on January 18, 2021,
     as a memorandum in opposition to the motion (Doc. #20). She seeks denial of the motion as well
     as sanctions for the filing of the motion.

             The rules and procedures set forth in the Federal Rules of Bankruptcy Procedure (FRBP)
     and the Local Bankruptcy Rules (LBR) are meant to facilitate efficient litigation and are not
     meant to be offensive weapons used to attack an opponent, especially one not represented by
     counsel. Although a court might be flexible in explaining or applying the rules in these contexts,
     a self-represented party is expected to know and comply with the rules. Further, an attorney is
     expected to know the rules and proceed with appropriate professionalism in a case involving a
     self-represented party.

              In this adversary proceeding, on December 8, 2020, we held a pretrial conference at
     which we discussed how the case would proceed. This is normal procedure in adversary
     proceedings. The federal rules encourage a judge to provide specific case management including
     the setting of trial dates and other deadlines. At that hearing, Mr. Shaw indicated that Plaintiff
     intended to file a motion for summary judgment, so I said we would watch for the motion to be
     filed by the end of the month.

            Setting a date, in this case, was not done by order and did not impose a penalty for failing
     to meet the deadline suggested by the date. Dismissal of the adversary proceeding is a severe
     penalty, and a court must put a party on notice if it intends to impose the penalty of dismissal.



                            Case 20-06043-tmr        Doc 21      Filed 01/27/21
Mr. Abrams and Mr. Shaw
January 27, 2021
Page 2 of 3

With respect to the missed filing date, Plaintiff should have informed the court and requested a
later deadline. That should have been done by motion, not by a telephone call to the court.

         The requirement in the local rules that parties consult before filing a motion (LBR 7007-
1(a)) is designed to facilitate communication and possible settlement on some or all of the issues
to be raised in the motion. A last-minute email does not comply with the rules. Failing to
properly consult might have consequences including extending deadlines for the responding
party or the denial of the motion. It would not normally result in dismissal of the case.

         Here, we have Plaintiff’s motion for summary judgment filed early in the case but 8 days
after her counsel said it would be filed. Defendant asks that I dismiss the adversary proceeding
for that reason. As I indicated earlier, such a harsh penalty would not be appropriate. It is
disproportionate to the harm and Plaintiff was not on notice that the court would dismiss the case
for failure to meet the deadline. Therefore, I deny the motion to dismiss.

         Plaintiff’s memorandum (Doc. #20) alleges other local rule violations including the
failure to file a supporting brief, failure to cite supporting authority, lack of an affidavit or other
evidence, and improper briefing under LBR 7007-1(b). I disagree with Plaintiff’s interpretation
of those rules because they do not mandate the filing of any of the listed documents. They only
describe limitations on the filings. A motion must set forth the relief requested and the grounds
for the relief. FRBP 9013. Defendant’s motion asks for dismissal of the adversary proceeding
due to Plaintiff’s failure to meet the motion filing deadline. That is enough. Sanctions are not
warranted.

        We still have Plaintiff’s pending motion for summary judgment to address. We had set
out a timetable for the motion and Defendant’s response. That has been delayed due to Plaintiff’s
delay in filing the motion, and Defendant’s motion to dismiss. Because of the late filing of the
motion, I will give Defendant more time to respond to the motion; 28 days should be enough.

        To avoid procedural issues, I remind Mr. Abrams that his response to the motion should
address different aspects of the motion. First, he should state whether he disputes any aspect of
the concise statement in support of the motion. Although the local rules require a concise
statement and reference only to extracted and highlighted parts of relevant documents, Mr. Shaw
chose to call his document a “Statement of Material Facts” and attached full documents. I won’t
require him to fix and refile this document, but I will give Mr. Abrams some flexibility in
responding to the factual assertions. The best way to respond would be to file a response to the
numbered paragraphs in the first five pages by stating he accepts or denies each assertion. If he
denies the assertion, he should say why. At the end, we’ll know which of the paragraphs are
disputed.

        Second, Mr. Abrams should file a declaration or other form of evidence supporting his
disagreement. A declaration is a written statement made by someone with personal knowledge of
the facts asserting under penalty of perjury that person’s version of the facts. Such a declaration
should include the adversary caption at the top with a statement that it is made under penalty of
perjury and including a date and signature of the person making it. Again, I will give Mr.
Abrams some flexibility in complying with these requirements.



                         Case 20-06043-tmr         Doc 21     Filed 01/27/21
Mr. Abrams and Mr. Shaw
January 27, 2021
Page 3 of 3

        Finally, Mr. Abrams should file a memorandum in support of his position including any
arguments or legal authority for the opposition. I will prohibit Plaintiff from filing any reply at
this stage of the case. I expect that I will either set the motion for oral argument or request further
briefing if I feel it’s needed.

       In summary, Defendant’s motion to dismiss is denied. Plaintiff’s request for sanctions is
denied. Defendant will have 28 days to file a response to Plaintiff’s motion for summary
judgment. Both parties are prohibited from any further filings until we sort out the motion for
summary judgment. I will enter a separate order setting out this ruling.

                                                       Very truly yours,



                                                       THOMAS M. RENN
                                                       Chief Bankruptcy Judge

TMR: jrp




                        Case 20-06043-tmr         Doc 21     Filed 01/27/21
